*689MEMORANDUM **
Jose Navarrete appeals pro se from the district court’s order denying his 18 U.S.C. § 3582(c)(2) motion for modification of sentence. We have jurisdiction pursuant to 28 U.S.C. § 1291, and we affirm.
Navarrete contends that Amendment 706 to the United States Sentencing Guidelines, retroactively amending U.S.S.G. § 2D1.1 with respect to offenses involving cocaine base, entitled him to a full resentencing proceeding. The district court did not err in denying the motion because the amendment only reduced Na-varrete’s base offense level and did not lower the applicable Guidelines range, as required by § 3582(c)(2). See United States v. Leniear, 568 F.3d 779, 783-84 (9th Cir.2009).
AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.